Title: Thomas Edwards and Jonathan Oliver: Charlottesville Mail Schedule, 20 Dec. 1824, 20 December 1824
From: Oliver, Jonathan
To: 


                        
                        
                            
                            
                        
                    Post Office, Charlottesville, 20 Dec 1824Fredericksburg MailArrives, Monday, Wednesday, & Friday at 9 A.M.Departs, Teusday, Thursday, & Saturday at 4 P.MStaunton MailArrives, Teusday Thursday & Saturday at 3¾ P.M.Departs, Monday, Wednesday, & Friday at 9½ A.M.Richmond Mail StageArrives, Sunday & Thursday at 6. P.M.Departs, Sunday & Wednesday at 6 A.MRichmond Horse MailArrives, Every Wednesday at 9 AMDeparts, Every Thursday at 4 P.M.(Lynchburg Mail Arrives Every Monday at 3 P.M.Departs, Every Friday at 9 A.M.Buckingham MailArrives, Every  Teusday at 6 P.M.Departs Every Monday at 9½ A.M.Plough & Harrow MailArrives, Every Friday at 9 A.M.Departs, Every Monday at 3 P.M.
   The Three last being lately changed one day later

                        Edwards for 
                    